Citation Nr: 0615457	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-16 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the period of eligibility for 
Dependents' Educational Assistance (DEA) benefits under 
Chapter 35, Title 38, United States Code.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran's period of active service is not verified in the 
record.  The appellant is the veteran's daughter.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 decision of the RO, which denied 
the appellant's request for extension of the period of 
eligibility for DEA benefits awarded under Chapter 35, Title 
38, United States Code.  


FINDINGS OF FACT

1.  The appellant was born in September 1970, and is the 
daughter of the veteran.

2.  The beginning date of the appellant's eligibility for DEA 
benefits was in 1995, and she began a program of education 
that was suspended in May 1997.    

3.  The original delimiting date for the appellant's 
eligibility for DEA benefits was in September 2001, her 31st 
birthday.

4.  In May 2003, the RO received the appellant's claim for an 
extension of the period of eligibility for DEA benefits.   

5.  The appellant's period of eligibility for educational 
assistance benefits expired in September 2001, prior to her 
claim for an extension of the period of eligibility for DEA 
benefits; extensions of the period of eligibility for 
educational assistance may not be granted beyond age 31.  




CONCLUSION OF LAW

An extension of the appellant's period of eligibility for DEA 
benefits under Chapter 35, Title 38, United States Code, is 
prohibited by operation of law.  38 U.S.C.A. §§ 3501, 3512, 
5107 (West 2002); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041, 
21.3043 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

Preliminarily, the Board is required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The RO has not notified the appellant of all of the specific 
provisions of the new law or performed additional development 
regarding her claim for Chapter 35 educational benefits.  
However, the essential facts by which the appeal must be 
decided are not in dispute.  The matter to be resolved is 
legal in nature, and its outcome is determined by the 
interpretation and application of the law and regulations 
rather than by consideration of conflicting or disputed 
evidence.  Because the VCAA has no effect on claims when the 
question is limited to a matter of law, including statutory 
interpretation, the Board need not determine if VA met the 
duty to assist and duty to notify requirements of the VCAA.  
See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227 (2000).  Thus, no further action to comply with the 
provisions of the VCAA is required.

II.  Merits of the Claim

Although the record on review shows that some documentation 
has not been obtained for association with the file, as 
explained further below, the pertinent facts of this case are 
not in dispute.  The record reflects that the appellant was 
born in September 1970, and is the daughter of the veteran.  
The appellant herself has indicated this, and her date of 
birth is shown in a copy of a certificate of birth of her 
daughter.  It appears from the record (and noted in the 
statement of the case dated in January 2004) that veteran was 
awarded a permanent and total disability rating based on 
service-connected disability in 1995 and that the effective 
date for such award was also in 1995.  As indicated by the 
SOC, the appellant filed an application for the receipt of VA 
educational assistance benefits under Chapter 35 in June 
1995.  She evidently was found to have basic eligibility for 
Chapter 35 benefits, and the beginning date of her 
eligibility for DEA benefits was in 1995.  See 38 U.S.C.A. § 
3512(a)(3) (West 2002); 38 C.F.R. § 21.3041(b)(2)(ii) (2005).  
According to the RO's denial letter in October 2003, the 
appellant had begun a program of education, which was 
subsequently suspended in May 1997.  The appellant herself 
noted in May 2003 that she stopped going to college in 1997.  

In May 2003, the appellant filed a claim requesting an 
extension of the period of eligibility for DEA benefits.  In 
statements received in May 2003, November 2003, and March 
2004, she recognized that her DEA benefits expired in 
September 2001 but argued that her program of education was 
suspended due to family and financial obligations.  She 
indicated that she stopped attending college in 1997 because 
she became a single mother and had to obtain full-time 
employment to support her child.  She stated that she put her 
education "on hold" to take care of not only her first 
child but also another child who was born in 1998.  She 
furnished a birth certificate for her second child, as well 
as a letter dated in January 1998 from a company offering her 
employment to begin in February 1998.  The appellant asserted 
that she is now in a position to complete her program of 
education.  

After a review of the evidence and contentions of the 
appellant, the Board finds that the appellant is not entitled 
to an extension of the period of eligibility for Chapter 35 
DEA benefits, on the basis that her delimiting date (ending 
date) for the receipt of these benefits has expired, and no 
other avenue is now available to extend her benefits period.  

In certain situations, the delimiting date may be modified or 
extended, but generally not past her 31st birthday.  38 
U.S.C.A. § 3512 (West 2002); 38 C.F.R. §§ 21.3040(d), 
21.3041(d), (e) (2004).

A modification of the eligibility period may be granted if 
the effective date of the permanent and total disability 
rating of the veteran, or the date of notification to the 
veteran of such rating, occurs between the child's 18th and 
26th birthdays, or if the veteran died between the child's 
18th and 26th birthdays.  38 C.F.R. § 21.3041(d).  In the 
instant case, the appellant was between her 18th and 26th 
birthdays upon the effective date and notification of the 
veteran's disability rating.  In such cases, the basic ending 
date for eligibility will be the child's 26th birthday or 
eight years from the date of the relevant occurrence, 
whichever is later.  In no case, however, is the modified 
ending date to extend beyond the eligible person's 31st 
birthday.  38 C.F.R. § 21.3041(d).  In this case, the 
appellant's 31st birthday occurred in September 2001, which 
is the absolute delimiting date, according to the law.  

It is noted that, pursuant to 38 C.F.R. § 21.3041(e)(1), an 
eligible child's ending date may be extended in certain 
cases.  Under this provision, the ending date may be extended 
if the eligible person's program of education has been 
suspended due to conditions determined to be beyond the 
eligible person's control, as listed at 38 C.F.R. § 21.3043 
(2005).  This list includes the circumstance where immediate 
family or financial obligations beyond the control of the 
eligible person require her to take employment, or otherwise 
preclude the pursuit of her program.  38 C.F.R. § 21.3043(b) 
(2005).  If it is found that a suspension of a program of 
education was in fact due to conditions beyond the eligible 
person's control, then the ending date may be extended for 
the length of the period of suspension.  In the instant case, 
this provision initially appears to be applicable, because 
the appellant was already in receipt of Chapter 35 
educational assistance benefits and was pursuing her 
education, but stopped her education due to certain family 
and financial obligations.  However, consideration of this 
delimiting date extension option is ultimately rendered moot 
by the fact that the ending date still may not be extended 
beyond the eligible person's 31st birthday.  38 C.F.R. § 
21.3041(e)(1) (2005).  As previously noted in this matter, 
the appellant's 31st birthday occurred in September 2001; 
thus, her eligibility for DEA benefits expired on that date 
under the pertinent regulations.  

In short, there is simply no available provision within VA's 
statutes or regulations that would allow for favorable 
consideration of the award of DEA benefits to the appellant.  
The regulatory criteria and legal precedent governing 
extensions of the period of eligibility for the receipt of 
Chapter 35 educational assistance benefits are clear and 
specific, and the Board is bound by these criteria.  See 38 
U.S.C.A. § 7104.  While the Board sympathizes, the 
appellant's arguments to the effect that family and financial 
obligations compelled her suspend her education program has 
no merit here.  

In this case, the Board finds that the appellant's claim for 
an extension of the period of eligibility for DEA benefits 
under Chapter 35, Title 38, United States Code, must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Where, as here, the law rather than the facts is 
dispositive, the benefit of the doubt provisions as set forth 
in 38 U.S.C.A. § 5107(b) (West 2002) are not for application.  

The Board adds that the record before it is somewhat 
deficient.  For example, the statement of the case dated in 
January 2004, which was issued to the appellant, did not 
provide her with citations to the appropriate laws and 
regulations.  Nevertheless, the RO's denial of the 
appellant's claim on the basis that she is beyond her period 
of eligibility is correct.  The resolution of this matter 
ultimately turns on the age of the appellant.  She does not 
dispute that she is presently, as well as at the time she 
filed for an extension of the period of eligibility for DEA 
benefits, over the age of 31.  The Board finds that any 
deficiency in proper notification relevant to this claim is 
not prejudicial to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  As noted, the law is dispositive of this 
claim, and there is no basis upon which the appellant might 
prevail.  To delay this case further in order to furnish her 
with the correct notice would simply be pointless.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).


ORDER

An extension of the period of eligibility for Dependents' 
Educational Assistance (DEA) benefits under Chapter 35, Title 
38, United States Code, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


